PER CURIAM.
Petitioner is hereby granted a belated appeal of the lower court’s August 21, 2013, judgment and sentence entered in Escambia County case numbers 11-5904B through 11-5906B; 11-6001B through 11-6006B; and 12-0170B through 12-0174B. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WETHERELL, SWANSON, and OSTERHAUS, JJ., concur.